Citation Nr: 0020289
Decision Date: 08/02/00	Archive Date: 09/08/00

DOCKET NO. 98-07 136A              DATE AUG 02, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death.

WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's friend

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty from September 1943 to October
1944. This matter comes to the Board of Veterans' Appeals (Board)
on appeal from rating decisions by the Department of Veterans
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2000, the appellant and a friend appeared before the
undersigned member of the Board and gave testimony in support of
her claim.

REMAND

The appellant contends that service connection should be granted
for the cause of the veteran's death. Service connection for the
cause of a veteran's death is warranted when a veteran dies of a
service-connected disability. 38 U.S.C.A. 1310 (West 1991). The
death of a veteran is considered to be due to a service-connected
disability when the evidence establishes that such a disability was
either the principal or a contributory cause of death. 38 C.F.R.
3.312 (1999). In this case, the appellant maintains that the
veteran's cardiopulmonary arrest that resulted in death was
secondary to his military service.

The Board notes that in her April 1998 Notice of Disagreement, the
appellant stated that the veteran had been hospitalized at a VA
facility in Brecksville after service for a disability that the
appellant believed was service-connected. However, there is no
indication in the record that the RO took any action, by way of
attempting to obtain pertinent medical records, based upon the
appellant's statements indicating that the veteran received medical
attention at a VA facility. The United States Court of Appeals for
Veterans Claims (known as the United States Court of

- 2 -

Veterans Appeals prior to March 1, 1999)(hereinafter, "the Court")
has held that where an appellant has asserted that pertinent
medical records are in existence and are in the Government's
possession, any such records which are in existence are
constructively of record. See Bell v. Derwinski, 2 Vet. App. 611
(1992).

In addition, the appellant has informed the Board that she had
requested records from the Social Security Administration (SSA),
Collingwood Branch, Cleveland, Ohio, and that she was advised by
SSA that VA had to request the records directly from SSA.

As VA is on notice that additional pertinent records may exist, the
case must be remanded for further development with regard to this
issue. Similarly, any outstanding VA medical records should be
obtained and associated with the claims file. The failure of the RO
or the Board to consider any pertinent records of VA treatment
which are in existence, even though not actually in the records
assembled for appellate review, may constitute clear and
unmistakable error. The VA has a duty to collect and review all the
evidence within its possession. Because these records are in VA's
"possession" pursuant to Bell, but are not yet associated with the
veteran's claims file, the Board concludes that a remand is
required on the facts of this case.

For the reasons stated above, this case must be REMANDED for the
following action:

1. The appellant should be allowed to submit additional lay and
medical evidence in support of her claim. The RO should request the
appellant to identify all medical facilities from which he veteran
had obtained treatment, including the dates of treatment, and
obtain from all sources identified by the appellant any such
records that are not already associated with the claims file.

- 3 - 

Regardless of any reply from the appellant, the RO should request
medical records concerning the veteran from the VA Medical Center
in Brecksville and also request records from SSA.

2. Any additional records received should be associated with the
claims file and reviewed by the RO. After completing any additional
development deemed necessary, the RO should readjudicate the issue
on appeal in light of any additional evidence added to the record.

If the benefit requested on appeal is not granted to the
appellant's satisfaction, the appellant and her representative
should be furnished a Supplemental Statement of the Case and given
an opportunity to respond. Then the case should then be returned to
the Board for further appellate consideration, if in order. By this
remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

F. JUDGE FLOWERS 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not

4 -

constitute a decision of the Board on the merits of your appeal. 38
C.F.R. 20.1100(b) (1999).

- 5 -


